MEMORANDUM OF DECISION.
Tammy M., a juvenile, appeals from a judgment of the Superior Court, Sagadahoc County, affirming the adjudica*593tion by the District Court, Bath, of her violation of 17-A M.R.S.A. § 203 (1983). Because we hold the evidence was sufficient to support the adjudication, cf. State v. Michael Z., 427 A.2d 476 (Me.1981) (we review directly the original adjudication), and the court did not abuse its discretion in admitting photographs of the accident scene, State v. Conwell, 392 A.2d 542, 544 (Me.1978), we deny the appeal.
The entry is:
Judgment affirmed.
All concurring.